FILED
                             NOT FOR PUBLICATION                            SEP 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ELMER RODOFO ALVARES RIVAS,                      No. 09-72373
aka Elmer Rodolfo Alvarez-Rivas,
                                                 Agency No. A099-465-462
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                           **
                            Submitted September 13, 2010


Before: SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Elmer Rodolfo Alvares Rivas, a native and citizen of El Salvador, petitions

for review of the decision of the Board of Immigration Appeals dismissing his




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal from the immigration judge’s denial of his applications for asylum and

withholding of removal.

      We reject Alvares Rivas’s claim that he is eligible for asylum based on his

membership in a particular social group, namely public transportation drivers who

resist gang extortion. See Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009)

(rejecting as a particular social group “young males in Guatemala who are targeted

for gang recruitment but refuse because they disagree with the gang’s criminal

activities”); Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008)

(rejecting as a social group “young men in El Salvador resisting gang violence”).

We also reject Alvares Rivas’s asylum claim based on his anti-gang extortion

political opinion. See INS v. Elias-Zacarias, 502 U.S. 478, 482-84 (1992);

Barrios, 581 F.3d at 854-56. Because Alvares Rivas failed to demonstrate that he

was persecuted on account of a protected ground, we deny the petition as to his

asylum and withholding of removal claims. Id. at 856.

      PETITION FOR REVIEW DENIED.




                                         2                                     09-72373